 



CREDIT AGREEMENT
Dated as of August 29, 2007
          CA, INC., a Delaware corporation (the “Borrower”), the banks and other
financial institutions (the “Banks”) and issuers of letters of credit (“Initial
Issuing Banks”) listed on the signature pages hereof, CITIBANK, N.A.
(“Citibank”) , BANK OF AMERICA, N.A. (“BofA”), JPMORGAN CHASE BANK, N.A.
(“JPMCB”) and DEUTSCHE BANK AG NEW YORK BRANCH (“DB”), as co-administrative
agents, CITIGROUP GLOBAL MARKETS INC., BANC OF AMERICA SECURITIES LLC, J.P.
MORGAN SECURITIES INC. and DEUTSCHE BANK SECURITIES INC., as joint lead
arrangers and joint bookrunners, and Citibank, as paying agent (the “Agent”) for
the Lenders (as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each
of which shall be a “Type” of Advance).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or, in each case in which “Affiliate” is used in relation to the
Borrower, is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote, in each case in which “Affiliate” is used in
relation to the Borrower, 10% or more of the Voting Stock or, in each case in
which “Affiliate” is used in relation to a Lender or the Agent, a majority of
the Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.
     “Agent’s Account” means (a) in the case of Advances denominated in Dollars,
the account of the Agent maintained by the Agent at Citibank at its office at
Two Penns Way, New Castle, Delaware 19720, Account No. 36852248, Attention: Bank
Loan Syndications, (b) in the case of Advances denominated in any Committed
Currency, the account of the Sub-Agent designated in writing from time to time
by the Agent to the Borrower and the Lenders for such purpose and (c) in any
such case, such other account of the Agent as is designated in writing from time
to time by the Agent to the Borrower and the Lenders for such purpose.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
     “Applicable Margin” means, as of any date for each of Base Rate Advances
and Eurocurrency Rate Advances, a percentage per annum determined by reference
to the Public Debt Rating in effect on such date as set forth below:
CA, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  Public Debt Rating   Applicable Margin for   Applicable Margin
for S&P/Moody’s   Base Rate Advances   Eurocurrency Rate Advances
Level 1
BBB+/Baa1
    0.000 %     0.270 %
Level 2
BBB/Baa2
    0.000 %     0.350 %
Level 3
BBB-/Baa3
    0.000 %     0.425 %
Level 4
BB+/Ba1
    0.000 %     0.600 %
Level 5
BB/Ba2
    0.000 %     0.700 %
Level 6
Lower than Level 5
    0.000 %     0.875 %

     “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating   Applicable S&P/Moody’s   Percentage
Level 1
BBB+/Baa1
    0.080 %
Level 2
BBB/Baa2
    0.100 %
Level 3
BBB-/Baa3
    0.125 %
Level 4
BB+/Ba1
    0.150 %
Level 5
BB/Ba2
    0.175 %
Level 6
Lower than Level 5
    0.375 %

     “Applicable Utilization Fee” means, as of any date that the sum of the
aggregate principal amount of the Advances plus the aggregate Available Amount
of Letters of Credit then outstanding exceed 50% of the aggregate Revolving
Credit Commitments, a percentage per annum determined by reference to the Public
Debt Rating in effect on such date as set forth below:

          Public Debt Rating   Applicable S&P/Moody’s   Utilization Fee
Level 1
BBB+/Baa1
    0.100 %
Level 2
BBB/Baa2
    0.100 %
Level 3
BBB-/Baa3
    0.100 %
Level 4
BB+/Ba1
    0.125 %
Level 5
BB/Ba2
    0.125 %
Level 6
Lower than Level 5
    0.250 %

2



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (x) a Lender, (y) an Affiliate of a Lender or (z) an
entity or an Affiliate of an entity that administers or manages a Lender.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto, or any other form acceptable to the
Agent.
     “Assuming Lender” has the meaning specified in Section 2.18(c).
     “Assumption Agreement” has the meaning specified in Section 2.18(c).
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate; and
     (b) 1/2 of one percent per annum above the Federal Funds Rate.
     “Base Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(i).
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type, in the same currency and for the same tenor made by each of the
Lenders pursuant to Section 2.01.
     “Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$10,000,000, in respect of Advances denominated in Sterling, £10,000,000, and,
in respect of Advances denominated in Euros, €10,000,000.
     “Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 in respect of Advances denominated in Sterling, £1,000,000, and, in
respect of Advances denominated in Euros, €1,000,000.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euros, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).
     “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
     “Commitment Date” has the meaning specified in Section 2.19(b).

3



--------------------------------------------------------------------------------



 



     “Commitment Increase” has the meaning specified in Section 2.19(a).
     “Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland and Euros.
     “Consenting Lender” has the meaning specified in Section 2.18(b).
     “Consolidated” refers to the consolidation of accounts in accordance with
generally accepted accounting principles.
     “Consolidated Cash Flow” means, for any period, the sum of (a) the amount
set forth as “Net Cash Provided by Operating Activities” (or a comparable term)
in the Consolidated statements of cash flows of the Borrower and its
Subsidiaries for such period plus (b) Consolidated Interest Expense for such
period.
     “Consolidated Interest Expense” means, for any period, the sum of interest
payable on, and amortization of debt discount in respect of, all Debt of the
Borrower and its Subsidiaries during such period.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
overdue incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (f) all non-contingent obligations of such Person in respect of
acceptances, letters of credit or similar extensions of credit, (g) all
obligations of such Person in respect of Hedge Agreements, (h) all Debt of
others referred to in clauses (a) through (g) above or clause (i) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (i) all Debt referred to in clauses (a) through
(h) above secured by (or for which the holder of such Debt has an existing,
non-contingent right to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.
     “Debt for Borrowed Money” means Debt of the types described in clauses (a)
though (f) of the definition of “Debt”.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Disclosed Litigation” has the meaning specified in Section 3.01(b).
     “Dollars” and the “$” sign each means lawful currency of the United States
of America.

4



--------------------------------------------------------------------------------



 



     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify in writing to the Borrower
and the Agent.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person approved in writing by the
Agent, each Issuing Bank and, unless an Event of Default has occurred and is
continuing at the time any assignment is effected in accordance with
Section 8.07, the Borrower, such approvals not to be unreasonably withheld or
delayed; provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the Sub-Agent’s principal office in London offers to exchange
Dollars for such Committed Currency in London prior to 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement, and the “Equivalent” in any
Committed Currency of Dollars means the equivalent in such Committed Currency of
Dollars determined by using the quoted spot rate at which the Sub-Agent’s
principal office in London offers to exchange such Committed Currency for
Dollars in London prior to 4:00 P.M. (London time) (unless otherwise indicated
by the terms of this Agreement) on such date as is required pursuant to the
terms of this Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days (unless the 30-day notice requirement with respect to such event has
been waived by

5



--------------------------------------------------------------------------------



 



the PBGC); (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan; provided, however, that no event described in
(c), (d) or (e) shall be an ERISA Event if no later than 10 days prior to such
event the Borrower has provided the Agent with the information that would be
required to be furnished to the PBGC pursuant to Section 4041(b)(2)(A) of ERISA
and such information demonstrates to the reasonable satisfaction of the Agent
that if the relevant Plan were terminated as of the date of such event such
termination would be eligible to be treated as a standard termination under
Section 4041(b) of ERISA.
     “Euro” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the EMU legislation.
     “Eurocurrency Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurocurrency Lending Office” opposite its name
on Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify in writing to the Borrower and the
Agent.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurocurrency Rate” means, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars or the applicable Committed Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available (but subject to the provisions of Section
2.08), the average (rounded upward to the nearest whole multiple of 1/100 of 1%
per annum, if such average is not such a multiple) of the rate per annum at
which deposits in Dollars or the applicable Committed Currency is offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s (or such Reference Bank’s Affiliate’s)
Eurocurrency Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period by
(b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period.
     “Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.07(a)(ii).
     “Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve

6



--------------------------------------------------------------------------------



 



requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurocurrency
Rate Advances is determined) having a term equal to such Interest Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Extension Date” has the meaning specified in Section 2.18(b).
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “GAAP” has the meaning specified in Section 1.03.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedge Agreement; and provided,
further, that no call-spread transaction in connection with the issuance of any
convertible securities shall be a Hedge Agreement.
     “Increase Date” has the meaning specified in Section 2.19(a).
     “Increasing Lender” has the meaning specified in Section 2.19(b).
     “Information” has the meaning specified in Section 8.08.
     “Initial Issuing Bank” has the meaning specified in the recital of parties
to this Agreement.
     “Interest Period” means, for each Eurocurrency Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurocurrency
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six, nine or twelve months, as the Borrower may, upon notice
received by the Agent not later than 11:00 A.M. (New York City time) (or, in the
case of a Borrowing consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, 4:00 P.M. (London time)) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:

7



--------------------------------------------------------------------------------



 



     (a) the Borrower may not select any Interest Period that ends after the
earliest Termination Date then in effect for any Lender;
     (b) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months in such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “issuance” with respect to any Letter of Credit means the issuance,
amendment, renewal or extension of such Letter of Credit.
     “Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to
which a portion of the Letter of Credit Commitment hereunder has been assigned
pursuant to Section 8.07 so long as such Eligible Assignee expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Agent of its Applicable Lending Office (which information shall be
recorded by the Agent in the Register), for so long as the Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.
     “L/C Cash Collateral Account” means an interest bearing cash collateral
account to be established and maintained by the Agent, over which the Agent
shall have sole dominion and control, upon terms as may be satisfactory to the
Agent.
     “L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
     “Lenders” means the Banks, each Issuing Bank, each Assuming Lender that
shall become a party hereto pursuant to Section 2.18 or 2.19 and each Eligible
Assignee that shall become a party hereto pursuant to Section 8.07.
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means, with respect to the Initial Issuing
Bank, the amount set forth opposite the Initial Issuing Bank’s name on the
signature pages hereto under the caption “Letter of Credit Commitment” or, if
the Initial Issuing Bank has entered into one or more Assignment and
Acceptances, the amount set forth for such Issuing Bank in the Register
maintained by the Agent pursuant to Section 8.07(d) as such Issuing Bank’s
“Letter of Credit Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time and (b) $100,000,000, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.

8



--------------------------------------------------------------------------------



 



     “Letters of Credit” has the meaning specified in Section 2.01(b).
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
     “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise) or operations of the Borrower and
its Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise) or operations of the Borrower and
its Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or
any Lender under this Agreement or any Note or (c) the ability of the Borrower
to perform its obligations under this Agreement or any Note.
     “Material Subsidiary” of the Borrower means, at any time, any Subsidiary of
the Borrower having (a) assets with a value of not less than 2% of the total
value of the assets of the Borrower and its Subsidiaries, taken as a whole or
(b) Consolidated revenues not less than 2% of the Consolidated revenues of the
Borrower and its Subsidiaries, taken as a whole.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
     “Non-Consenting Lender” has the meaning specified in Section 2.18(b).
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “Payment Office” means, for any Committed Currency, such office of Citibank
as shall be from time to time selected by the Agent and notified by the Agent to
the Borrower and the Lenders.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Permitted Liens” means (a) such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced and which have not been stayed within 30 days from the entry
thereof: (i) Liens for taxes, assessments and governmental charges or levies to
the extent not yet due and payable or not required to be paid under
Section 5.01(b); and (ii) pledges or deposits to secure obligations under
workers’ compensation laws, unemployment insurance, social security or other
laws or similar legislation or to secure public or statutory obligations;
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more

9



--------------------------------------------------------------------------------



 



than 30 days (and, if overdue by more than 30 days, are being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained) as to which no enforcement, collection, execution, levy or
foreclosure proceeding shall have been concluded in favor of the secured party,
(c) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes
and (d) judgment liens in respect of judgments that do not constitute an Event
of Default under Section 6.01(f).
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Lender’s Revolving Credit Commitment as in effect immediately
prior to such termination) and the denominator of which is the aggregate amount
of all Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower.
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin, the Applicable Percentage
and the Applicable Utilization Fee shall be determined by reference to the
available rating; (b) if neither S&P nor Moody’s shall have in effect a Public
Debt Rating, the Applicable Margin, the Applicable Percentage and the Applicable
Utilization Fee will be set in accordance with Level 6 under the definition of
“Applicable Margin”, “Applicable Percentage” or “Applicable Utilization Fee”, as
the case may be; (c) if the ratings established by S&P and Moody’s shall fall
within different levels, the Applicable Margin, the Applicable Percentage and
the Applicable Utilization Fee shall be based upon the higher rating unless the
such ratings differ by two or more levels, in which case the applicable level
will be deemed to be one level below the higher of such levels; (d) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P or Moody’s shall change the
basis on which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.
     “Reference Banks” means BofA, Citibank, JPMCB and DB.
     “Register” has the meaning specified in Section 8.07(d).
     “Required Lenders” means at any time Lenders owed over 50% of the then
aggregate unpaid principal amount (based on the Equivalent in Dollars at such
time) of the Advances owing to Lenders, or, if no such principal amount is then
outstanding, Lenders having at least a majority in interest of the Revolving
Credit Commitments.
     “Revolving Credit Commitment” means, with respect to any Lender at any
time, the amount set forth opposite such Lender’s name on the signature pages
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignment and Acceptances, set forth for such Lender
in the Register maintained by the Agent pursuant to Section 8.07(d) as such
Lender’s

10



--------------------------------------------------------------------------------



 



“Revolving Credit Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.05 or increased pursuant to Sections 2.18(c) or 2.19.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
     “Sub-Agent” means Citibank plc.
     “Subordinated Debt” means Debt that is subordinated by its terms in right
of payment to amounts owing under this Agreement.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Termination Date” means the earlier of (a) August 29, 2012, subject to the
extension thereof pursuant to Section 2.18 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.18 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
     “Type” refers to the distinction between Base Rate Advances and
Eurocurrency Rate Advances.
     “Unused Commitment” means, with respect to each Lender at any time,
(a) such Lender’s Revolving Credit Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s Pro
Rata Share of (A) the aggregate Available Amount of all the Letters of Credit
outstanding at such time and (B) the aggregate principal amount of all Advances
made by each Issuing Bank pursuant to Section 2.03(c) that have not been ratably
funded by such Lender and outstanding at such time.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e) (“GAAP”). If at any time any
change in generally accepted accounting principles would affect the computation
of any financial ratio or requirement set forth herein, and either the Borrower
or the Required Lenders shall so request, the Agent, the Lenders and the
Borrower

11



--------------------------------------------------------------------------------



 




shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in generally accepted accounting
principles (subject to the approval of the Borrower and the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP and (ii) the Borrower shall provide to the
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in generally accepted accounting principles.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances and Letters of Credit. (a) Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Advances to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in an aggregate amount (based
in respect of any Advances to be denominated in a Committed Currency by
reference to the Equivalent thereof in Dollars determined on the date of
delivery of the applicable Notice of Borrowing) not to exceed at any time such
Lender’s Unused Commitment at such time. Each Borrowing shall be in an amount
not less than the Borrowing Minimum or the Borrowing Multiple in excess thereof
and shall consist of Advances of the same Type and in the same currency made on
the same day by the Lenders ratably according to their respective Revolving
Credit Commitments. Within the limits of each Lender’s Revolving Credit
Commitment, the Borrower may borrow under this Section 2.01(a), prepay pursuant
to Section 2.10 and reborrow under this Section 2.01(a).
          (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “Letter of
Credit”) denominated in Dollars for the account of the Borrower from time to
time on any Business Day during the period from the Effective Date until 30 days
before the Termination Date in an aggregate Available Amount (i) for all Letters
of Credit issued by each Issuing Bank not to exceed at any time the lesser of
(x) the Letter of Credit Facility at such time and (y) each Issuing Bank’s
Letter of Credit Commitment at such time and (ii) for each such Letter of Credit
not to exceed an amount equal to the Unused Commitments of the Lenders at such
time. No Letter of Credit shall have an expiration date (including all rights of
the Borrower or the beneficiary to require renewal) later than 10 Business Days
before the Termination Date. Within the limits referred to above, the Borrower
may request the issuance of Letters of Credit under this Section 2.01(b), repay
any Advances resulting from drawings thereunder pursuant to Section 2.03(c) and
request the issuance of additional Letters of Credit under this Section 2.01(b).
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Dollars, (y) 4:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, or (z) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Agent (and, in the case of a Borrowing consisting of
Eurocurrency Rate Advances, simultaneously to the Sub-Agent), which shall give
to each Lender prompt notice thereof by telecopier. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, or telecopier in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Advance. Each Lender shall,
before 1:00 P.M. (New York City time) on the date of such Borrowing, in the case
of a Borrowing consisting of Advances denominated in Dollars, and before
11:00 A.M. (London time) on the date of such Borrowing, in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, make available for the account of its Applicable Lending Office to the
Agent at the applicable Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Section 3.02, the
Agent will make such funds available to the Borrower in same day funds on the
date of such Borrowing at the Agent’s address referred to in Section 8.02 or at
the applicable Payment Office, as the case may be.

12



--------------------------------------------------------------------------------



 




          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurocurrency Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than the Borrowing Minimum or if
the obligation of the Lenders to make Eurocurrency Rate Advances for the
requested currency shall then be suspended pursuant to Section 2.08 or 2.12 and
(ii) the Eurocurrency Rate Advances may not be outstanding as part of more than
ten separate Borrowings.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
          (d) Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the higher of (A) the
interest rate applicable at the time to Advances comprising such Borrowing and
(B) the cost of funds incurred by the Agent in respect of such amount and
(ii) in the case of such Lender, (A) the Federal Funds Rate in the case of
Advances denominated in Dollars or (B) the cost of funds incurred by the Agent
in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.
          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof by telecopier. Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, or telecopier, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit (which shall not be later
than the earlier of (x) one year after the issuance thereof (provided that any
such Letter of Credit may provide for renewal thereof for additional periods
(which shall in no event extend past the date in clause (y) hereof)) and (y) 10
Business Days prior to the earliest Termination Date), (D) name and address of
the beneficiary of such Letter of Credit and (E) form of such Letter of Credit,
and shall be accompanied by such customary application and agreement for letter
of credit as such Issuing Bank may specify to the Borrower for use in connection
with such requested Letter of Credit (a “Letter of Credit Agreement”). If the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion, such Issuing Bank will, unless it has received written
notice from any Lender, the Agent or the Borrower, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article III shall
not be satisfied, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower at its office
referred to in Section 8.02 or as otherwise agreed with the Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

13



--------------------------------------------------------------------------------



 




          (b) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders,
subject to Section 2.19(e), such Issuing Bank hereby grants to each Lender, and
each Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit. The Borrower hereby agrees to
each such participation. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the Agent,
for the account of such Issuing Bank, such Lender’s Pro Rata Share of each
drawing made under a Letter of Credit funded by such Issuing Bank and not
reimbursed by the Borrower on the date made, or of any reimbursement payment
required to be refunded to the Borrower for any reason. To the extent of its
Revolving Credit Commitment, each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the aggregate Revolving Credit Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of an Advance, which shall be a
Base Rate Advance, in the amount of such draft. Each Issuing Bank shall give
prompt notice (and such Issuing Bank will use its commercially reasonable
efforts to deliver such notice within one Business Day) of each drawing under
any Letter of Credit issued by it to the Borrower and the Agent. Upon written
demand by such Issuing Bank, with a copy of such demand to the Agent, subject to
Section 2.19(e), each Lender shall pay to the Agent such Lender’s Pro Rata Share
of such outstanding Advance, by making available for the account of its
Applicable Lending Office to the Agent for the account of such Issuing Bank, by
deposit to the Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Advance to be funded by such
Lender. Promptly after receipt thereof, the Agent shall transfer such funds to
such Issuing Bank. Each Lender agrees to fund its Pro Rata Share of an
outstanding Advance on (i) the Business Day on which demand therefor is made by
such Issuing Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day, or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. If and to the extent that any Lender shall not have so made the amount of
such Advance available to the Agent, such Lender agrees to pay to the Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by any such Issuing Bank until the date such amount is
paid to the Agent, at the Federal Funds Rate for its account or the account of
such Issuing Bank, as applicable. If such Lender shall pay to the Agent such
amount for the account of any such Issuing Bank on any Business Day, such amount
so paid in respect of principal shall constitute an Advance made by such Lender
on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Advance made by such Issuing Bank shall be reduced by
such amount on such Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent on the first Business Day of each week a written report summarizing
issuance and expiration dates of Letters of Credit issued by such Issuing Bank
during the previous week and drawings during such week under all Letters of
Credit issued by such Issuing Bank, (B) to each Lender on the first Business Day
of each month a written report summarizing issuance and expiration dates of
Letters of Credit issued by such Issuing Bank during the preceding month and
drawings during such month under all Letters of Credit issued by such Issuing
Bank and (C) to the Agent and each Lender on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by such Issuing Bank.
          (e) Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
          SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a facility fee on the aggregate amount
of such Lender’s Revolving Credit Commitment from the date hereof in the case of
each Bank and from the effective date specified in the Assumption Agreement or
in the Assignment and Acceptance pursuant to which it became a Lender in the
case of each other Lender at a rate per

14



--------------------------------------------------------------------------------



 




annum equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the first day of each January, April, July and October,
commencing October 1, 2007, and on the Termination Date, and after the
Termination Date payable upon demand until all amounts due and payable under
this Agreement have been paid in full in cash and either all Letters of Credit
have been terminated or the Borrower shall otherwise have complied with the
provisions of Section 6.02, provided that after the Revolving Credit Commitments
have been terminated, the facility fee will be calculated on the aggregate
balance of amounts outstanding under this Agreement plus the amounts of any
outstanding Letters of Credit.
          (b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for
the account of each Lender a commission (the “Letter of Credit Fees”) on such
Lender’s Pro Rata Share of the average daily aggregate Available Amount of all
Letters of Credit outstanding from time to time at a rate per annum equal to the
Applicable Margin for Eurocurrency Rate Advances in effect from time to time,
payable in arrears quarterly on the first day of each January, April, July and
October, commencing October 1, 2007, and on the Termination Date, and after the
Termination Date payable upon demand; provided that the Applicable Margin shall
increase by 2% upon the occurrence and during the continuation of an Event of
Default under Section 6.01(a) or if the Letter of Credit Fees are not paid when
due (but in any case such increase in the Applicable Margin shall not exceed 2%
per annum) if the Borrower is required to pay Default Interest pursuant to
Section 2.07(b).
     (ii) The Borrower shall pay to each Issuing Bank for its own account such
fees as may from time to time be agreed in writing between the Borrower and such
Issuing Bank.
          (c) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed in writing between the
Borrower and the Agent.
          SECTION 2.05. Optional Termination or Reduction of the Commitments.
The Borrower shall have the right, upon at least three Business Days’ notice to
the Agent, to terminate in whole or permanently reduce ratably in part the
respective Unused Commitments of the Lenders, provided that each partial
reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.
          SECTION 2.06. Repayment of Advances. (a) The Borrower shall repay to
the Agent on each Termination Date, for the ratable account of the Lenders whose
Commitments terminate on such date, the aggregate principal amount of the
Advances owed to such Lenders then outstanding.
          (b) The obligations of the Borrower under this Agreement, any Letter
of Credit Agreement and any other agreement or instrument, in each case,
relating to any Letter of Credit shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances (it
being understood that any such payment by the Borrower is without prejudice to,
and does not constitute a waiver of, any rights the Borrower might have or might
acquire as a result of the payment by any Lender of any draft or the
reimbursement by the Borrower thereof):
     (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, any Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

15



--------------------------------------------------------------------------------



 



     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time plus (z) the Applicable Utilization Fee, if any, in effect from time to
time, payable in arrears quarterly on the first day of each January, April, July
and October during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.
     (ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time plus (z) the Applicable Utilization Fee, if any, in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.
          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurocurrency Rate. If any one or more of the Reference Banks shall not
furnish such timely information to the Agent for the purpose of determining any
such interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.07(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.07(a)(ii).
          (b) If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M.

16



--------------------------------------------------------------------------------



 




(London time) on the second Business Day before the making of a Borrowing in
sufficient amounts to fund their respective Advances as a part of such Borrowing
during its Interest Period or (ii) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Required Lenders
of making, funding or maintaining their respective Eurocurrency Rate Advances
for such Interest Period, the Agent shall forthwith so notify the Borrower and
the Lenders, whereupon (A) the Borrower will, on the last day of the then
existing Interest Period therefor, (1) if such Eurocurrency Rate Advances are
denominated in Dollars, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, either (x) prepay such Advances or
(y) exchange such Advances into an Equivalent amount of Dollars and Convert such
Advances into Base Rate Advances and (B) the obligation of the Lenders to make,
or to Convert Advances into, Eurocurrency Rate Advances shall be suspended until
the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, be exchanged for an Equivalent amount of Dollars and
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Borrowing Minimum, such Advances
shall automatically (i) if such Eurocurrency Rate Advances are denominated in
Dollars, Convert into Base Rate Advances and (ii) if such Eurocurrency Rate
Advances are denominated in a Committed Currency, be exchanged for an Equivalent
amount of Dollars and Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(a), (i) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (B) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be exchanged for an Equivalent amount of
Dollars and be Converted into Base Rate Advances and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended.
          (f) If Reuters Screen LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate for any such Eurocurrency Rate Advances,
     (i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,
     (ii) with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the Borrower or be automatically exchanged
for an Equivalent amount of Dollars and be Converted into a Base Rate Advance
(or if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance), and
     (iii) the obligation of the Lenders to make Eurocurrency Rate Advances or
to Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
          SECTION 2.09. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances denominated in Dollars of one Type comprising the same Borrowing into
Advances denominated in Dollars of the

17



--------------------------------------------------------------------------------



 




other Type; provided, however, that any Conversion of Eurocurrency Rate Advances
into Base Rate Advances shall be made only on the last day of an Interest Period
for such Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(b). Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Dollar denominated Advances to
be Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances,
the duration of the initial Interest Period for each such Advance. Each notice
of Conversion shall be irrevocable and binding on the Borrower.
          SECTION 2.10. Prepayments of Advances. (a) Optional. The Borrower may,
upon notice at least two Business Days’ prior to the date of such prepayment, in
the case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part without premium or penalty, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of not less than the Borrowing Minimum or a Borrowing Multiple
in excess thereof and (y) in the event of any such prepayment of a Eurocurrency
Rate Advance, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(c).
          (b) Mandatory. (i) If, on any date, the Agent notifies the Borrower
that, on any interest payment date, the sum of (A) the aggregate principal
amount of all Advances denominated in Dollars plus the Available Amount of
Letters of Credit then outstanding plus (B) the Equivalent in Dollars
(determined on the third Business Day prior to such interest payment date) of
the aggregate principal amount of all Advances denominated in Committed
Currencies then outstanding exceeds 102% of the aggregate Revolving Credit
Commitments of the Lenders on such date, the Borrower shall, as soon as
practicable and in any event within two Business Days after receipt of such
notice, subject to the proviso to this sentence set forth below, prepay the
outstanding principal amount of any Advances owing by the Borrower in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Revolving Credit Commitments of the Lenders on such date
together with any interest accrued to the date of such prepayment on the
aggregate principal amount of Advances prepaid; provided that if the aggregate
principal amount of Base Rate Advances outstanding at the time of such required
prepayment is less than the amount of such required prepayment, the portion of
such required prepayment in excess of the aggregate principal amount of Base
Rate Advances then outstanding shall be deferred until the earliest to occur of
the last day of the Interest Period of the outstanding Eurocurrency Rate
Advances, in an aggregate amount equal to the excess of such required
prepayment. The Agent shall give prompt notice of any prepayment required under
this Section 2.10(b) to the Borrower and the Lenders, and shall provide prompt
notice to the Borrower of any such notice of required prepayment received by it
from any Lender.
          (ii) Each prepayment made pursuant to this Section 2.10(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 8.04(c). The
Agent shall give prompt notice of any prepayment required under this
Section 2.10(b) to the Borrower and the Lenders.
          SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof or (ii) the compliance with any guideline or
European Union or similar monetary or multinational authority (whether or not
having the force of law) promulgated after the date hereof, there shall be any
increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Advances or of agreeing to issue or of issuing or
maintaining or participating in Letters of Credit (excluding for purposes of
this Section 2.11 any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.14 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, within five Business Days
after demand by such Lender (with a copy of such

18



--------------------------------------------------------------------------------



 




demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost; provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) promulgated
after the Effective Date affects or would affect the amount of capital required
or expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital is increased by or based upon the
existence of such Lender’s commitment to lend hereunder and other commitments of
this type, then, within five Business Days after demand by such Lender (with a
copy of such demand to the Agent), the Borrower shall pay to the Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrower and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.
          (c) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the circumstance giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically, (i) if such Eurocurrency Rate Advance is denominated in Dollars,
be Converted into a Base Rate Advance and (ii) if such Eurocurrency Rate Advance
is denominated in any Committed Currency, be exchanged into an Equivalent amount
of Dollars and be Converted into a Base Rate Advance and (b) the obligation of
the Lenders to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist; provided, however, that before making any such demand, each Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurocurrency Lending
Office if the making of such a designation would allow such Lender or its
Eurocurrency Lending Office to continue to perform its obligations to make
Eurocurrency Rate Advances or to continue to fund or maintain Eurocurrency Rate
Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
          SECTION 2.13. Payments and Computations. (a) The Borrower shall make
each payment hereunder (other than with respect to principal of, interest on,
and other amounts relating to, Advances denominated in a Committed Currency),
irrespective of any right of counterclaim or set- off, not later than 11:00 A.M.
(New York City time) on the day when due in Dollars to the Agent at the
applicable Agent’s Account in same day funds. The Borrower shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, irrespective of any
right of counterclaim or set-off, not later than 11:00 A.M. (at the Payment
Office for such Committed Currency) on the day when due in such Committed
Currency to the Agent, by deposit of such funds to the applicable Agent’s
Account in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.11, 2.14
or 8.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to

19



--------------------------------------------------------------------------------



 




any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder as a result of an extension of the
Termination Date pursuant to Section 2.18 or a Commitment Increase pursuant to
Section 2.19, and upon the Agent’s receipt of such Lender’s Assumption Agreement
and recording of the information contained therein in the Register, from and
after the applicable Increase Date or Extension Date, as the case may be, the
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender.
Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 8.07(c), from
and after the effective date specified in such Assignment and Acceptance, the
Agent shall make all payments hereunder and under any Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
          (b) The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due.
          (c) All computations of interest based on the Base Rate determined by
reference to Citibank’s base rate shall be made by the Agent on the basis of a
year of 365 or 366 days, as the case may be, all computations of interest based
on the Eurocurrency Rate or the Federal Funds Rate and of fees and Letter of
Credit commissions shall be made by the Agent on the basis of a year of 360 days
(or, in each case of Advances denominated in Sterling, on the basis of
365 days), in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest,
fees or commissions are payable. Each determination by the Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.
          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (e) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.
          (f) To the extent that the Agent receives funds for application to the
amounts owing by any Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Committed Currency to the extent necessary to enable the Agent
to distribute such funds in accordance with the terms of this Section 2.13;
provided that the Borrower and each of the Lenders hereby agree that the Agent
shall not be liable or responsible for any loss, cost or expense suffered by the
Borrower or such Lender as a result of any conversion or exchange of currencies
affected pursuant to this Section 2.13(f) or as a result of the failure of the
Agent to effect any such conversion or exchange; and provided further that the
Borrower agrees to indemnify the Agent and each Lender, and hold the Agent and
each Lender harmless, for any and all losses, costs and expenses incurred by the
Agent or any Lender for any conversion or exchange of currencies (or the failure
to convert or exchange any currencies) in accordance with this Section 2.13(f).

20



--------------------------------------------------------------------------------



 



          SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income (including backup withholding taxes), and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender or the
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Lender, taxes imposed on its overall net income
(including backup withholding taxes), and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
the Notes being hereinafter referred to as “Taxes”). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note or any other documents to be delivered hereunder to
any Lender or the Agent, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.
          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes any other
documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
          (c) The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the Agent,
at such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank and on the date of the Assumption Agreement
or the Assignment and Acceptance pursuant to which it becomes a Lender in the
case of each other Lender, and from time to time thereafter (but only so long as
such Lender remains lawfully able to do so) as reasonably requested in writing
by the Borrower, shall provide each of the Agent and the Borrower with two
original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service (including
forms required for exemption from withholding under Sections 871(h) and 881(c)
of the Internal Revenue Code), certifying that such Lender is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or the Notes. If the form provided by a Lender at the time
such Lender first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until such Lender provides
the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form;

21



--------------------------------------------------------------------------------



 



provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date but only to the extent that the United States
withholding tax rate applicable with respect to the Lender assignee does not
exceed the rate applicable to the Lender assignor with respect to interest paid
at the date of such Assignment and Acceptance. If any form or document referred
to in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service form W-8BEN or W-8ECI (or in the case of
a Lender assignee, other than the information required on such Internal Revenue
Service forms or successor forms on the date of the Assignment and Acceptance
pursuant to which such Lender assignee became a party to this Agreement), that
the Lender reasonably considers to be confidential, the Lender shall give notice
thereof to the Borrower and shall not be obligated to include in such form or
document such confidential information.
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided), such Lender shall not be entitled to indemnification under
Section 2.14(a) or (c) with respect to Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender become subject
to Taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          (h) Each Lender (and the Agent with respect to payments to the Agent
for its own account) agrees that (i) it will take all reasonable actions by all
usual means to maintain all exemptions, if any, available to it from the United
States withholding taxes (whether available by treaty, existing administrative
waiver, by virtue of the location of any Lender’s applicable Lending Office or
otherwise) and (ii) it will otherwise reasonably cooperate with the Borrower to
minimize amounts payable by the Borrower under this Section 2.14; provided,
however, that each Lender and the Agent shall not be obligated by reason of this
subsection (h) to disclose any information regarding its tax affairs or tax
computations or to reorder its tax or other affairs or tax or other planning.
          (i) If any Lender determines, in its sole discretion, that it has
actually and finally realized, by reason of a refund, deduction or credit of any
Taxes paid or reimbursed by the Borrower pursuant to subsection (a) or (c) above
in respect of payments under the Credit Agreement or the Notes, a current
monetary benefit that it would otherwise not have obtained, and that would
result in the total payments under this Section 2.14 exceeding the amount needed
to make such Lender whole, such Lender shall pay to the Borrower, with
reasonable promptness following the date on which it actually realizes such
benefit, an amount equal to the lesser of the amount of such benefit or the
amount of such excess, in each case net of all out-of-pocket expenses in
securing such refund, deduction or credit; provided that nothing in this clause
(i) shall require any Lender to make available its tax returns or any other
information relating to its taxes that it deems confidential.
          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than
pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and each
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an

22



--------------------------------------------------------------------------------



 




amount equal to such Lender’s ratable share (according to the proportion of
(i) the amount of such Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 8.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances and
issuances of Letters of Credit shall be available (and the Borrower agrees that
it shall use such proceeds) solely for general corporate purposes of the
Borrower and its Subsidiaries.
          SECTION 2.18. Extension of Termination Date. (a) At least 30 days but
not more than 90 days prior to the each anniversary of the Effective Date, the
Borrower, by written notice to the Agent, may request an extension of the
Termination Date in effect at such time by one year from its then scheduled
expiration. The Agent shall promptly notify each Lender of such request, and
each Lender shall in turn, in its sole discretion, not later than 25 days prior
to such anniversary date, notify the Borrower and the Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Agent and the Borrower in writing of its consent to any such request
for extension of the Termination Date at least 25 days prior to such anniversary
date, such Lender shall be deemed to be a Non-Consenting Lender with respect to
such request. The Agent shall promptly (but in any event not later than 20 days
prior to such anniversary date) notify the Borrower of the decision of the
Lenders pursuant to this Section 2.18 regarding the Borrower’s request for an
extension of the Termination Date.
          (b) If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.18, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date
(each, an “Extension Date”), be extended for one year; provided that on each
Extension Date the applicable conditions set forth in Section 3.02 shall be
satisfied. If less than all of the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.18, the Termination
Date in effect at such time shall, effective as at such Extension Date and
subject to subsection (d) of this Section 2.18, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.18
and the Revolving Credit Commitment of such Lender is not assumed in accordance
with

23



--------------------------------------------------------------------------------



 




subsection (c) of this Section 2.18 on or prior to the applicable Extension
Date, the Revolving Credit Commitment of such Non-Consenting Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by the Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.11, 2.14 and
8.04, and its obligations under Section 7.05, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date.
          (c) If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.18, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 15 days prior to the
applicable Extension Date of the amount of the Non-Consenting Lenders’ Revolving
Credit Commitments for which it is willing to accept an assignment. If the
Consenting Lenders notify the Agent that they are willing to accept assignments
of Revolving Credit Commitments in an aggregate amount that exceeds the amount
of the Revolving Credit Commitments of the Non-Consenting Lenders, such
Revolving Credit Commitments shall be allocated among the Consenting Lenders
willing to accept such assignments in such amounts as are agreed between the
Borrower and the Agent. If after giving effect to the assignments of Revolving
Credit Commitments described above there remains any Revolving Credit
Commitments of Non-Consenting Lenders, the Borrower may arrange for one or more
Consenting Lenders or other Eligible Assignees (an “Assuming Lender”) to assume,
effective as of the applicable Extension Date, any Non-Consenting Lender’s
Revolving Credit Commitment and all of the obligations of such Non-Consenting
Lender under this Agreement thereafter arising, without recourse to or warranty
by, or expense to, such Non-Consenting Lender; provided, however, that the
amount of the Revolving Credit Commitment of any such Assuming Lender as a
result of such substitution shall in no event be less than $5,000,000 unless the
amount of the Revolving Credit Commitment of such Non-Consenting Lender is less
than $5,000,000, in which case such Assuming Lender shall assume all of such
lesser amount; and provided further that:
     (i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
     (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
     (iii) with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 8.07(a) for such assignment shall
have been paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an agreement (an
“Assumption Agreement”) in form and substance satisfactory to the Borrower and
the Agent, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Agent as to the
increase in the amount of its Revolving Credit Commitment and (C) each
Non-Consenting Lender being replaced pursuant to this Section 2.18 shall have
delivered to the Agent any Note or Notes held by such Non-Consenting Lender.
Upon the payment or prepayment of all amounts referred to in clauses (i),
(ii) and (iii) of the immediately preceding sentence, each such Consenting
Lender or Assuming Lender, as of the applicable Extension Date, will be
substituted for such Non-Consenting Lender under this Agreement and shall be a
Lender for all purposes of this Agreement, without any further acknowledgment by
or the consent of the other Lenders, and the obligations of each such
Non-Consenting Lender hereunder shall, by the provisions hereof, be released and
discharged.

24



--------------------------------------------------------------------------------



 



          (d) If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.18) Lenders having Revolving Credit
Commitments equal to at least 50% of the Revolving Credit Commitments in effect
immediately prior to the applicable Extension Date consent in writing to a
requested extension (whether by execution or delivery of an Assumption Agreement
or otherwise) not later than one Business Day prior to such Extension Date, the
Agent shall so notify the Borrower, and, subject to the satisfaction of the
applicable conditions in Section 3.02, the Termination Date then in effect shall
be extended for the additional one-year period as described in subsection (a) of
this Section 2.18, and all references in this Agreement, and in the Notes, if
any, to the “Termination Date” shall, with respect to each Consenting Lender and
each Assuming Lender for such Extension Date, refer to the Termination Date as
so extended. Promptly following an Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.
          SECTION 2.19. Increase in the Aggregate Commitments. (a) The Borrower
may, at any time but in any event not more than (x) three times in the first
year after the Effective Date and (y) once in any following 12 month period
prior to the Termination Date, by notice to the Agent, request that the
aggregate amount of the Commitment be increased by an amount of $25,000,000 or
an integral multiple thereof, or such lesser amount as the Agent may agree, or
in the case of an increase within the first six months after the Effective Date,
by an amount of $5,000,000 or an integral multiple of $500,000 in excess thereof
(each a “Commitment Increase”), to be effective as of a date that is at least
90 days prior to the scheduled Termination Date then in effect (the “Increase
Date”) as specified in the related notice to the Agent; provided, however that
(i) in no event shall the aggregate amount of the Commitments at any time exceed
$1,500,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date the applicable conditions
set forth in Section 3.02 shall be satisfied.
          (b) The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Agent. Notwithstanding the foregoing,
for each Commitment Increase occurring after the Effective Date pursuant to
clause (x) of Section 2.19(a), the Borrower may identify those Persons to which
such Commitment Increase will be available and (x) notwithstanding anything to
the contrary in the definition of Eligible Assignee, the Agent shall have no
right to approve whether such Persons become Assuming Lenders in accordance with
clause (c) below and (y) notwithstanding anything to the contrary in this clause
(b), the Lenders shall not be able to participate in any such Commitment
Increase available to Persons proposed by the Borrower.
          (c) Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
as Assuming Lenders to participate in any portion of the requested Commitment
Increase that has not been committed to by the Lenders as of the applicable
Commitment Date; provided, however, that the Commitment of each such Eligible
Assignee shall be in an amount of $5,000,000 or an integral multiple of $500,000
in excess thereof.
          (d) On each Increase Date, each Assuming Lender shall become a Lender
party to this Agreement as of such Increase Date and the Commitment of each
Increasing Lender for such requested Commitment Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the last
sentence of Section 2.19(b)) as of such Increase Date; provided, however, that
the Agent shall have received on or before such Increase Date the following,
each dated such date:

25



--------------------------------------------------------------------------------



 



     (i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and (B) an opinion of counsel for the Borrower (which may be in-house
counsel), in substantially the form of Exhibit D hereto;
     (ii) an Assumption Agreement from each Assuming Lender, if any, duly
executed by such Assuming Lender, the Agent and the Borrower; and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.
          (e) On the Increase Date, if any Advances are then outstanding, the
Borrower shall borrow from all or certain of the Lenders and/or (subject to
compliance by the Borrower with Section 8.04(c)) prepay Advances of all or
certain of the Lenders such that, after giving effect thereto, the Advances
(including, without limitation, the Types, currencies and Interest Periods
thereof) shall be held by the Lenders (including for such purposes the
Increasing Lenders and the Assuming Lenders) ratably in accordance with their
respective Commitments. On and after each Increase Date, the Pro Rata Share of
each Lender’s participation in Letters of Credit and Advances from draws under
Letters of Credit shall be calculated after giving effect to each such
Commitment Increase.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
     (a) There shall have occurred no Material Adverse Change since March 31,
2007, except as disclosed in public filings made with the Securities and
Exchange Commission prior to August 8, 2007 or delivered to the Lenders prior to
the date hereof.
     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) is
reasonably likely to have a Material Adverse Effect other than the matters
described in public filings made with the Securities and Exchange Commission
prior to August 8, 2007 or delivered to the Lenders prior to the date hereof
(the “Disclosed Litigation”) or (ii) purports to affect the legality, validity
or enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby, and there shall have been no material adverse
change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of the Disclosed Litigation from that described in public filings
with the Securities and Exchange Commission prior to August 8, 2007 or delivered
to the Lenders prior to the date hereof.
     (c) Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
information provided to the Lenders prior to the Effective Date was or has
become misleading, incorrect or incomplete in any material respect; without
limiting the generality of the foregoing, the Lenders shall have been given such
access to the management, records, books of account, contracts and properties of
the Borrower and its Subsidiaries as they shall have reasonably requested.

26



--------------------------------------------------------------------------------



 



     (d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and be in effect, and no law or regulation shall be applicable in the
reasonable judgment of the Lenders that restrains, prevents or imposes
materially adverse conditions upon the transactions contemplated hereby.
     (e) The Borrower shall have notified each Lender and the Agent in writing
as to the proposed Effective Date.
     (f) The Borrower shall have paid all accrued fees and expenses of the Agent
and the Lenders (including the accrued fees and expenses of counsel to the
Agent) to the extent, in the case of up-front and arrangement fees, invoiced on
or before the Effective Date and, in the case of all other fees and expenses,
invoiced at least two Business Days before the Effective Date.
     (g) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (h) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.
     (ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.
     (iii) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.
     (iv) A favorable opinion of Jay H. Diamond, Esq., Vice President and
Associate General Counsel of the Borrower, substantially in the form of
Exhibit D hereto and such other opinions or as to such other matters as the
Agent or any Lender through the Agent may reasonably request.
     (v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.
     (i) The Borrower shall have terminated the commitments of the lenders and
repaid or prepaid all of the obligations under, the Credit Agreement dated as of
December 2, 2004 among the Borrower, the lenders parties thereto and Citibank,
N.A., as paying agent, and each of the Lenders that is a party to such credit
facility hereby waives, upon execution of this Agreement, any notice required by
said Credit Agreement relating to the termination of commitments thereunder.

27



--------------------------------------------------------------------------------



 



          SECTION 3.02. Conditions Precedent to Each Borrowing, Letter of Credit
Issuance, Extension Date and Increase Date. The obligation of each Lender to
make an Advance on the occasion of each Borrowing, the obligation of each
Issuing Bank to issue a Letter of Credit, each extension of Revolving Credit
Commitments pursuant to Section 2.18 and each increase of the Commitments
pursuant to Section 2.19 shall be subject to the conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing, issuance,
the applicable Extension Date or the applicable Increase Date the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, Notice of Issuance, request for Commitment Extension, request for
Commitment Increase and the acceptance by the Borrower of the proceeds of such
Borrowing or Letter of Credit shall constitute a representation and warranty by
the Borrower that on the date of such Borrowing, such issuance, such Extension
Date or such Increase Date such statements are true):
     (a) the representations and warranties contained in Section 4.01 (except
the representation set forth in the last sentence of subsection (e) thereof) are
correct on and as of such date, before and after giving effect to such
Borrowing, such issuance, such Extension Date or such Increase Date and to the
application of the proceeds therefrom, as though made on and as of such date,
and
     (b) no event has occurred and is continuing, or would result from such
Borrowing, such issuance, such Extension Date or such Increase Date or from the
application of the proceeds therefrom, that constitutes a Default.
          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
     (a) The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and is properly qualified
to do business and in good standing in, and where necessary to maintain its
rights and privileges has complied with the fictitious name statute of, every
jurisdiction where the failure to maintain such qualification, good standing or
compliance could reasonably be expected to have a Material Adverse Effect.
     (b) The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any material
agreement binding on the Borrower or (iii) to the best of the Borrower’s
knowledge, any other agreement binding on the Borrower which, as to any
agreement referred to in this clause (iii), could be reasonably expected to have
a Material Adverse Effect.
     (c) No authorization or approval or other action by, and no notice to or
filing with, (i) any governmental authority or regulatory body or (ii) any other
third party under any material agreement binding on the Borrower or (iii) to the
best of the Borrower’s knowledge, under any other agreement binding on the
Borrower, is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it, other than those
authorizations or approvals or actions

28



--------------------------------------------------------------------------------



 



that have been obtained or notices or filings that have been made or, in the
case of any third party under an agreement described in clause (iii), except to
the extent that failure to obtain such authorization or approval or action, or
make such notice or filing could not reasonably be expected to have a Material
Adverse Effect.
     (d) This Agreement has been, and each of the Notes to be delivered by it
when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
     (e) The Consolidated balance sheet of the Borrower and its Subsidiaries as
at March 31, 2007, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, and the
Consolidated balance sheet of the Borrower and its Subsidiaries as at June 30,
2007, and the related Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the three months then ended, duly certified by
the chief financial officer or treasurer of the Borrower, copies of which have
been furnished to each Lender, fairly present in all material respects, subject,
in the case of said balance sheet as at June 30, 2007, and said statements of
income and cash flows for the three months then ended, to year-end audit
adjustments and the absence of footnotes, the Consolidated financial condition
of the Borrower and its Subsidiaries as at such dates and the Consolidated
results of the operations of the Borrower and its Subsidiaries for the periods
ended on such dates, all in accordance with generally accepted accounting
principles consistently applied. Since March 31, 2007, there has been no
Material Adverse Change, except as disclosed in public filings made with the
Securities and Exchange Commission prior to August 8, 2007 or delivered to the
Lenders prior to the date hereof.
     (f) There is no pending or, to the knowledge of the Borrower, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, against the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) is
reasonably likely to have a Material Adverse Effect (other than the Disclosed
Litigation) or (ii) purports to affect the legality, validity or enforceability
of this Agreement or any Note or of the consummation of the transactions
contemplated hereby, and there has been no material adverse change in the
status, or financial effect on the Borrower or any of its Subsidiaries, of the
Disclosed Litigation from that described in public filings with the Securities
and Exchange Commission prior to August 8, 2007 or delivered to the Lenders
prior to the date hereof.
     (g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used in a manner that would violate, or
result in a violation of, such Regulation U.
     (h) The Borrower is not an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     (i) The Borrower is, individually and together with its Subsidiaries,
Solvent. “Solvent” means, with respect to any Person on a particular date, that
on such date (i) the fair value of the property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances

29



--------------------------------------------------------------------------------



 



existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
     (j) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan.
     (k) (i) As of the date of this Agreement, the funded current liability
percentage, as defined in Section 302(d)(8) of ERISA, of each Plan exceeds 90%
and there has been no material adverse change in the funding status of any such
Plan since such date; and (ii) as of the last annual actuarial valuation date,
the funded current liability percentage, as defined in Section 302(d)(8) of
ERISA, of each Plan with an unfunded current liability, as defined in
Section 302(d)(8) of ERISA, in excess of $25,000,000 exceeds 90% and there has
been no material adverse change in the funding status of any such Plan since
such date.
     (l) Neither the Borrower nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
     (m) Neither the Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
     (n) The Borrower and each of its Subsidiaries has good and marketable title
to its properties and assets (other than those properties and assets the loss of
which would not reasonably be expected to have a Material Adverse Effect) free
and clear of all Liens or rights of others, except for Liens permitted by
Section 5.02(a).
     (o) No information, schedule, exhibit or report furnished by the Borrower
to the Agent or to any Lender in connection with this Agreement, or in
connection with any Advance, contained any untrue statement of a material fact
or omitted a material fact necessary to make the statement made not misleading
in light of all the circumstances existing at the date the statement was made;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
          SECTION 4.02. Representation and Warranty of the Lenders. Each of the
Lenders represents to the Agent and each of the other Lenders that it in good
faith is not relying upon any “margin stock” (as defined in Regulation U issued
by the Board of Governors of the Federal Reserve System) as collateral in the
extension or maintenance of the credit provided for in this Agreement.
ARTICLE V
COVENANTS OF THE BORROWER
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder or any Letter of
Credit shall be outstanding, the Borrower will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, except in such instances in which
such law, rule, regulation or order is being contested in good faith by
appropriate proceedings diligently conducted.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Material Subsidiaries to pay and discharge, before the same shall become
delinquent, all material taxes, assessments and governmental charges or levies
imposed upon it or upon its property; provided, however, that neither the

30



--------------------------------------------------------------------------------



 



Borrower nor any of its Material Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained.
     (c) Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Material Subsidiary
operates; provided, however, that the Borrower and its Material Subsidiaries may
self-insure to the same extent as other companies engaged in similar businesses
and owning similar properties in the same general areas in which the Borrower or
such Material Subsidiary operates and to the extent consistent with prudent
business practice.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Material Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Borrower and its Material Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Borrower nor any of its Material Subsidiaries shall be required to preserve
any right or franchise or, in the case of any Material Subsidiary, corporate
existence, if the Board of Directors of the Borrower or such Material Subsidiary
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower or such Material Subsidiary, as the case
may be, and that the loss thereof is not disadvantageous in any material respect
to the Borrower, such Material Subsidiary or the Lenders.
     (e) Visitation Rights. At any reasonable time, from time to time during
normal business hours, and, in the absence of an Event of Default, no more than
once a year at the Borrower’s expense, upon reasonable advance notice, permit
the Agent or any of the Lenders or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of the Borrower and any of its
Material Subsidiaries with any of their officers or directors and with their
independent certified public accountants; provided, however, that when an Event
of Default exists the Agent or any Lender (or any of their respective agents or
representatives) may do any of the foregoing at any time during normal business
hours and as often as may be desired.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Material Subsidiaries to maintain and preserve, all of its material
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.
     (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
substantially no less favorable to the Borrower or such Subsidiary than it would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate;
provided that this covenant shall not limit (i) transactions with officers or
directors of the Borrower to the extent that such transactions are consistent
with past practice, (ii) transactions among Subsidiaries of the Borrower or
(iii) transactions between the Borrower and any special purpose entity
established in connection with a securitization permitted under
Section 5.02(a)(viii).
     (i) Reporting Requirements. Furnish to the Lenders:

31



--------------------------------------------------------------------------------



 



          (i) as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer or
treasurer of the Borrower as having been prepared in accordance with generally
accepted accounting principles and accompanied by a certificate of the chief
financial officer or treasurer of the Borrower as to compliance with the terms
of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03, provided that in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP;
          (ii) as soon as available and in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, containing the Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and Consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for such fiscal year, in each case accompanied by an opinion
reasonably acceptable to the Required Lenders by KPMG LLP or other independent
public accountants reasonably acceptable to the Required Lenders and a
certificate of the chief financial officer or treasurer of the Borrower as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;
          (iii) as soon as possible and in any event within five Business Days
after the occurrence of each Default continuing on the date of such statement, a
statement of the chief financial officer or treasurer of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;
          (iv) promptly after the sending or filing thereof, copies of all
quarterly and annual reports that the Borrower sends to its public
securityholders generally, and copies of all reports on Form 8-K and
registration statements for the public offering (other than pursuant to employee
plans) of securities that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
          (v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator of the type
described in Section 4.01(f); and
          (vi) such other information respecting the Borrower or any of its
Subsidiaries or any Plan or Multiemployer Plan as any Lender through the Agent
may from time to time reasonably request.
          Documents required to be delivered pursuant to Section 5.01(i)(iv) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the
following website: http://investor.ca.com/ or such other website designated by
the Borrower to the Agent and the Lenders in a written notice; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent).

32



--------------------------------------------------------------------------------



 



          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder or any Letter of Credit
shall be outstanding, the Borrower will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
     (i) Permitted Liens,
     (ii) purchase money Liens upon or in any real property (including, without
limitation, buildings and buildouts thereon) or equipment constructed, acquired
or held by the Borrower or any Subsidiary in the ordinary course of business to
secure the purchase price or cost of construction of such property or equipment
or to secure Debt incurred solely for the purpose of financing the acquisition
or construction of such property or equipment, or Liens existing on such
property or equipment at the time of its acquisition (other than any such Liens
created in contemplation of such acquisition that were not incurred to finance
the acquisition of such property) or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount, provided, however, that no
such Lien shall extend to or cover any properties of any character other than
the real property or equipment being acquired or constructed, and no such
extension, renewal or replacement shall extend to or cover any properties not
theretofore subject to the Lien being extended, renewed or replaced,
     (iii) the Liens existing on the Effective Date and described on Schedule
5.02(a) hereto,
     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,
     (v) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business,
     (vi) Liens in favor of the United States of America or any other
governmental agencies or entities for amounts paid to the Borrower or any of its
Subsidiaries as progress payments under government contracts entered into by it,
     (vii) Liens on real property,
     (viii) Liens on accounts receivable (including, without limitation, license
receivables), or sales, conveyances, transfers or other dispositions of accounts
receivables (including, without limitation, license receivables) to secure Debt
for Borrowed Money in connection with or to the extent otherwise related to
securitization programs not in excess of $750,000,000 in the aggregate for all
such securitization programs of the Borrower and its Subsidiaries,
     (ix) other Liens securing Debt or other obligations or claims in an
aggregate principal amount not to exceed $150,000,000 at any time outstanding,
and
     (x) the replacement, extension or renewal of any Lien permitted by clause
(iii), (iv) or (vii) above upon or in the same property or assets theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor

33



--------------------------------------------------------------------------------



 



other than changes among Subsidiaries of the Borrower and changes from the
Borrower to any of its Subsidiaries) of the Debt secured thereby.
     (b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, (ii) any
Subsidiary of the Borrower may merge or consolidate with or into or dispose of
assets to the Borrower, (iii) any Subsidiary of the Borrower formed for the
purpose of acquiring any other Person may merge or consolidate with or into such
other Person and (iv) any Subsidiary of the Borrower may merge or consolidate
with or into, or dispose of assets to, any other Person, provided, in each case,
that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.
     (c) Accounting Changes. Make, or permit any of its Subsidiaries to make,
any change in accounting policies or reporting practices, except as required or
permitted by generally accepted accounting principles.
     (d) Change in Nature of Business. Make or cause to be made any material
change in the nature of the business carried on by the Borrower and its
Subsidiaries taken as a whole at the date hereof.
     (e) Speculative Transactions. Enter into, or permit any Subsidiary to enter
into, any Hedge Agreement that (i) is speculative and does not hedge or mitigate
business risks of the Borrower or its Subsidiaries consistent with prudent
business practice or (ii) involves commodity options or take-or-pay contracts.
          SECTION 5.03. Financial Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder or any Letter of Credit
shall be outstanding, the Borrower will:
     (a) Leverage Ratio. Maintain, as of any date, a ratio of Consolidated Debt
for Borrowed Money of the Borrower and its Subsidiaries as of such date to
Consolidated Cash Flow of the Borrower and its Subsidiaries for the period of
four fiscal quarters ended on or immediately prior to such date of not greater
than 4.00 to 1.00.
     (b) Interest Coverage Ratio. Maintain, as of any date, a ratio of
Consolidated Cash Flow of the Borrower and its Subsidiaries for the period of
four fiscal quarters ended on or immediately prior to such date to the sum of
interest payable on, and amortization of debt discount in respect of, all
Consolidated Debt for Borrowed Money of the Borrower and its Subsidiaries during
such period by the Borrower and its Subsidiaries of not less than 5.00 to 1.00.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or

34



--------------------------------------------------------------------------------



 



     (b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made or deemed made; or
     (c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (as to the corporate existence of the
Borrower), (e), (h) or (i)(iii), 5.02 or 5.03, or (ii) the Borrower shall fail
to perform or observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Borrower by the Agent or any Lender; or
     (d) The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $50,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; (provided that, with respect to the Borrower’s 5.625% Senior
Notes due 2014, any event of default alleged in the litigation between The Bank
of New York, as trustee, as plaintiff, vs. CA, Inc., f/k/a Computer Associates
International, Inc., as defendant, pending on the date hereof in the Supreme
Court of the State of New York, County of New York (Index No. 07/601798), shall
not be an Event of Default unless and until a final non-appealable judgment in
such litigation compelling acceleration of such Notes is entered).or
     (e) The Borrower or any of its Material Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or
     (f) Judgments or orders for the payment of money in excess of $50,000,000
in the aggregate shall be rendered against the Borrower or any of its
Subsidiaries and such judgment or order shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or
     (g) (i) Any Person or “group” (within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of 20% or more of any outstanding class of capital stock of
the Borrower having ordinary voting power in the election of directors of the
Borrower (other than any Person or “group” which owns such amount of capital
stock on the date hereof); or (ii) during any period of up to 12 consecutive
months, commencing before or after the date of this Agreement, individuals who
at the beginning of such 12-month period were directors of the Borrower shall
cease for any reason to constitute a majority of the board of directors of the
Borrower (except to the

35



--------------------------------------------------------------------------------



 



extent that individuals who at the beginning of such 12-month period were
replaced by individuals (x) elected by a majority of the remaining members of
the board of directors of the Borrower or (y) nominated for election by a
majority of the remaining members of the board of directors of the Borrower and
thereafter elected as directors by the shareholders of the Borrower); or
     (h) The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $50,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances by an Issuing
Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
(pursuant to Section 301 of the Federal Bankruptcy Code or any successor
thereto) entry of an order for relief with respect to the Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
(other than Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c))
and of the Issuing Banks to issue Letters of Credit shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a) pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s office designated in such demand, for deposit in
the L/C Cash Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding or (b) make such other
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Lenders; provided, however, that in the event of an
actual or deemed (pursuant to Section 301 of the Federal Bankruptcy Code or any
successor thereto) entry of an order for relief with respect to the Borrower
under the Federal Bankruptcy Code, an amount equal to the aggregate Available
Amount of all outstanding Letters of Credit shall be immediately due and payable
to the Agent for the account of the Lenders without notice to or demand upon the
Borrower, which are expressly waived by the Borrower, to be held in the L/C Cash
Collateral Account. If at any time the Agent determines that any funds held in
the L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Agent and the Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrower
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Collateral Account, an amount equal to
the excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, to the extent funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the Issuing Banks
to the extent permitted by applicable law. After all such Letters of Credit
shall have expired or been fully drawn upon and all other obligations of the
Borrower hereunder and under the Notes shall have been paid in full, the
balance, if any, in such LC Cash Collateral Account shall be returned to the
Borrower.
ARTICLE VII
THE AGENT

36



--------------------------------------------------------------------------------



 



          SECTION 7.01. Authorization and Action. Each Lender (in its capacities
as a Lender and Issuing Bank (as applicable)) hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.
          SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided in Section 2.18 or 2.19, as the case may be, or an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
the existence at any time of any Default or to inspect the property (including
the books and records) of the Borrower; (v) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier) believed by it to be genuine and signed or sent by the proper
party or parties.
          SECTION 7.03. Citibank and Affiliates. With respect to its Commitment,
the Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose information obtained or received by it or any of its Affiliates
relating to the Borrower or its Subsidiaries to the extent such information was
obtained or received in any capacity other than as Agent.
          SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
          SECTION 7.05. Indemnification. (a) The Lenders agree to indemnify the
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the Advances then owed to each of them (or if no
Advances are at the time outstanding, ratably according to the respective
amounts of their Revolving Credit Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties,

37



--------------------------------------------------------------------------------



 




actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Agent is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party.
          (b) Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against any such Issuing Bank in any way
relating to or arising out of this Agreement or any action taken or omitted by
such Issuing Bank hereunder or in connection herewith; provided, however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Issuing Bank’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
any such Issuing Bank promptly upon demand for its ratable share of any costs
and expenses (including, without limitation, fees and expenses of counsel)
payable by the Borrower under Section 8.04, to the extent that such Issuing Bank
is not promptly reimbursed for such costs and expenses by the Borrower.
          (c) For purposes of this Section 7.05, the Lenders’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal amount of the Advances outstanding at such time and
owing to the respective Lenders, (ii) their respective Pro Rata Shares of the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(iii) their respective Unused Commitments at such time; provided that the
aggregate principal amount of Advances owing to the Issuing Banks as a result of
drawings under Letters of Credit shall be considered to be owed to the Lenders
ratably in accordance with their respective Revolving Credit Commitments. The
failure of any Lender to reimburse the Agent or any such Issuing Bank, as the
case may be, promptly upon demand for its ratable share of any amount required
to be paid by the Lenders to such Agent or such Issuing Bank, as the case may
be, as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent or Issuing Bank, as the case may be, for its
ratable share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Agent or any such Issuing Bank, as the case
may be, for such other Lender’s ratable share of such amount. Without prejudice
to the survival of any other agreement of any Lender hereunder, the agreement
and obligations of each Lender contained in this Section 7.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes.
          SECTION 7.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent with the prior consent of the Borrower (so long as no Event of
Default shall have occurred and be continuing). If no successor Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a commercial bank organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

38



--------------------------------------------------------------------------------



 



          SECTION 7.07. Sub-Agent. The Sub-Agent has been designated under this
Agreement to carry out duties of the Agent. The Sub-Agent shall be subject to
each of the obligations in this Agreement to be performed by the Sub-Agent, and
each of the Borrower and the Lenders agrees that the Sub-Agent shall be entitled
to exercise each of the rights and shall be entitled to each of the benefits of
the Agent under this Agreement as relate to the performance of its obligations
hereunder.
          SECTION 7.08. Other Agents. Each Lender hereby acknowledges that no
Lender (other than the Agent) designated as any “Agent” on the signature pages
or the cover page hereof has any liability hereunder other than in its capacity
as a Lender.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01. Amendments, Etc. (a) Amendments. No amendment or waiver
of any provision of this Agreement or the Notes, nor consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Borrower and the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by the Borrower and each Lender
affected thereby, do any of the following: (a) waive any of the conditions
specified in Section 3.01, (b) increase the Commitments of the Lenders (other
than as provided in Sections 2.18 or 2.19, provided that, any increase in the
aggregate Revolving Credit Commitments in excess of $1,500,000,000 will require
the consent of all of the Lenders), (c) reduce the principal of, or interest on,
the Advances or any fees or, to the extent then accrued, other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or, to the extent then accrued, other
amounts payable hereunder (other than as provided in Section 2.18), (e) change
the percentage of the Revolving Credit Commitments, the aggregate Available
Amount of outstanding Letters of Credit or of the aggregate unpaid principal
amount of the Advances, or the number of Lenders, that shall be required for the
Lenders or any of them to take any action hereunder, (f) alter the manner in
which payment or prepayments of principal, interest or other amounts hereunder
shall be applied as among the Lenders or (g) amend this Section 8.01; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Agent under this Agreement or any
Note; and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Banks in addition to the Lenders required
above to take such action, adversely affect the rights or obligations of the
Issuing Banks under this Agreement.
          (b) Dissenting Lenders. If, in connection with any proposed change,
waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 8.01(a), the consent of the Required Lenders is obtained
but the consent of one or more of such other Lenders whose consent is required
is not obtained, then the Borrower shall have the right to replace all, but not
less than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 8.07 so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination.
          SECTION 8.02. Notices, Etc. All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered or (y) as and to the extent
set forth in Section 8.02(b) and in the proviso to this Section 8.02(a), if to
the Borrower, at its address at One Computer Associates Plaza, Islandia, New
York 11788-7000, Telecopier: (516) 342-4854, Attention: General Treasurer, with
a copy (other than in the case of administrative notices) to Attention: General
Counsel, Telecopier (516) 342-4866; if to any Bank, at its Domestic Lending
Office specified opposite its name on Schedule I hereto; if to any other Lender,
at its Domestic Lending Office specified in the Assumption Agreement or the
Assignment and Acceptance pursuant to which it became a Lender; and if to the
Agent, at its address at Two Penns Way, New Castle, Delaware 19720, Attention:
Bank Loan Syndications Department; or, as to the Borrower or the Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent,
provided that materials required to be delivered pursuant to Section 5.01(i)(i)
and (ii) shall be delivered to the Agent as specified in Section 8.02(b) or as
otherwise specified to the Borrower by the Agent. All such notices and

39



--------------------------------------------------------------------------------



 




communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Agent pursuant to Article II, III or VII
shall not be effective until received by the Agent. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
          (b) So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 5.01(i)(i) and (ii) shall
be delivered to the Agent in an electronic medium in a format acceptable to the
Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com. The Borrower
agrees that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby, other than
notices pursuant to Article II (collectively, the “Communications”) available to
the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.
          (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
          SECTION 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay
reasonably promptly after demand all reasonable costs and expenses of the Agent
in connection with the preparation, execution, delivery, modification and
amendment of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement. The Borrower
further agrees to pay on demand all costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a).
          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of any investigation, litigation or
proceeding (or preparation of a defense in connection therewith) relating to the
Notes, this Agreement, the commitment letters delivered in connection with this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross

40



--------------------------------------------------------------------------------



 



negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower, to the extent permitted by
applicable law, also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, arising out of or otherwise relating to
the Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances.
          (c) If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of
the maturity of the Advances pursuant to Section 6.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 8.07 as a result of a demand by the
Borrower pursuant to Section 8.07(a) or if the Borrower shall fail to prepay any
Eurocurrency Advance in accordance with any notice given under Section 2.10, the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance. If the amount of the
Committed Currency purchased by any Lender in the case of a Conversion or
exchange of Advances in the case of Section 2.08 or 2.12 exceeds the sum
required to satisfy such Lender’s liability in respect of such Advances, such
Lender agrees to remit to the Borrower such excess.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.
          SECTION 8.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Bank that such Bank has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Agent and each Lender
and their respective successors and assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.
          SECTION 8.07. Assignments and Participations. (a) Each Lender may and,
if demanded by the Borrower (following either a demand by such Lender pursuant
to Section 2.11, 2.12 or 2.14 or a payment by the Borrower of Taxes or Other
Taxes for which the Lender is, or, but for such payment would be indemnified by
the Borrower pursuant to Section 2.14 and provided that all similarly situated
Lenders are similarly treated, or if the Borrower exercises its replacement
rights under Section 8.01(b)) upon at least five Business Days’ notice to such

41



--------------------------------------------------------------------------------



 




Lender and the Agent will, assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Revolving Credit Commitment, the Advances owing to it and
the Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a constant, and not a varying, percentage of all rights and
obligations under this Agreement, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an assignment
of all of a Lender’s rights and obligations under this Agreement, the amount of
the Revolving Credit Commitment of the assigning Lender being assigned pursuant
to each such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof unless the
Borrower and the Agent otherwise agree, (iii) each such assignment shall be to
an Eligible Assignee, (iv) each such assignment made as a result of a demand by
the Borrower pursuant to this Section 8.07(a) shall be arranged by the Borrower
after consultation with the Agent and shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section 8.07(a) unless and until such Lender shall
have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, (vi) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording in the Register, an Assignment and Acceptance, together with any
Note subject to such assignment and a processing and recordation fee of $3,500
payable by the parties to each such assignment, provided, however, that in the
case of each assignment made as a result of a demand by the Borrower, such
recordation fee shall be payable by the Borrower except that no such recordation
fee shall be payable in the case of an assignment made at the request of the
Borrower to an Eligible Assignee that is an existing Lender and (vii) any
assignee under an assignment made to an Eligible Assignee without the prior
consent of the Borrower (unless an Event of Default shall have occurred and be
continuing) shall be entitled to no greater amounts pursuant to Section 2.11 or
2.14 as of the date of such assignment than those amounts to which the
applicable Lender assignor was then entitled. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than its rights
under Section 2.11, 2.14 and 8.04 to the extent any claim thereunder relates to
an event arising prior such assignment) and be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and

42



--------------------------------------------------------------------------------



 




(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender or as an Issuing Bank, as the case may be.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.
          (d) The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Credit Commitment, the Advances
owing to it and any Note or Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Revolving Credit Commitment to the Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Borrower, the
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts due and payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts due and payable hereunder, in each case to the extent
subject to such participation.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Information relating to the Borrower received by it from
such Lender in accordance with Section 8.08.
          (g) The Issuing Bank may assign to an Eligible Assignee its rights and
obligations or any portion of the undrawn Letter of Credit Commitment at any
time; provided, however, that (i) the amount of the Letter of Credit Commitment
of the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $1,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (ii) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500.
          (h) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.
          SECTION 8.08. Confidentiality. Each of the Agent, the Lenders and the
Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to

43



--------------------------------------------------------------------------------



 




its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any Note or any action or proceeding relating to
this Agreement or any Note or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Borrower or (h) to the extent such Information (x) is or becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent, any Lender, the Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower (unless the Person receiving such Information is receiving such
Information from a source in violation of a confidentiality agreement and such
violation is known to such Person).
          “Information” means all information received from the Borrower or any
of its Subsidiaries relating to the Borrower or any of its Subsidiaries or any
of their respective businesses, other than any such information that is
available to the Agent, any Lender or any Issuing Bank on a nonconfidential
basis prior to disclosure by the Borrower or any of its Subsidiaries, provided
that, in the case of information received from the Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          SECTION 8.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 8.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 8.11. Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
          (b) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency into Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase such Committed Currency with Dollars
at Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.
          (c) The obligation of the Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such

44



--------------------------------------------------------------------------------



 




Lender or the Agent (as the case may be) in the applicable Primary Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or the Agent (as the case may be) against such loss,
and if the amount of the applicable Primary Currency so purchased exceeds such
sum due to any Lender or the Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Agent (as the case may be) agrees to remit
to the Borrower such excess.
          SECTION 8.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each party hereby irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail (return receipt requested),
postage prepaid, to such party at its address specified pursuant to
Section 8.02. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or the Notes
in the courts of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          SECTION 8.13. Substitution of Currency. If a change in any Committed
Currency occurs pursuant to any applicable law, rule or regulation of any
governmental, monetary or multi-national authority, this Agreement (including,
without limitation, the definitions of Eurocurrency Rate) will be amended to the
extent determined by the Agent (acting reasonably and in consultation with the
Borrower) to be necessary to reflect the change in currency and to put the
Lenders and the Borrower in the same position, so far as possible, that they
would have been in if no change in such Committed Currency had occurred.
          SECTION 8.14. No Liability of the Issuing Banks. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not strictly comply with the terms of
a Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction. In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.
          SECTION 8.15. Patriot Act. Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub.L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower, to the extent commercially reasonable, shall
provide such information and take such

45



--------------------------------------------------------------------------------



 




actions as are reasonably requested by the Agent or any Lenders in order to
assist the Agent and the Lenders in maintaining compliance with the Patriot Act.

46



--------------------------------------------------------------------------------



 



          SECTION 8.16. Waiver of Jury Trial. Each of the Borrower, the Agent
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            CA, INC.
      By           Title:                CITIBANK, N.A.,
as Agent
      By           Title:             

Lenders
Letter of Credit Commitment

          $25,000,000  CITIBANK, N.A.
      By           Title:              $25,000,000  BANK OF AMERICA, N.A.
      By           Title:              $25,000,000  JPMORGAN CHASE BANK, N.A.
      By           Title:              $25,000,000  DEUTSCHE BANK AG NEW YORK
BRANCH
      By           Title:                By           Title:   

$100,000,000 Total of the Letter of Credit Commitments

47



--------------------------------------------------------------------------------



 



Revolving Credit Commitment

          $90,000,000  CITICORP NORTH AMERICA, INC.
      By           Title:              $90,000,000  BANK OF AMERICA, N.A.
      By           Title:              $90,000,000  DEUTSCHE BANK AG NEW YORK
BRANCH
      By           Title:              $90,000,000  JPMORGAN CHASE BANK, N.A.
      By           Title:              $75,000,000  BNP PARIBAS
      By           Title:              $75,000,000  THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.,
NEW YORK BRANCH
      By           Title:              $75,000,000  WACHOVIA BANK, N.A.
      By           Title:              $65,000,000  ABN AMRO BANK N.V.
      By           Title:           

48



--------------------------------------------------------------------------------



 



         

          $50,000,000  THE BANK OF NOVA SCOTIA
      By           Title:              $50,000,000  MIZUHO CORPORATE BANK, LTD.
      By           Title:              $50,000,000  NORTH FORK BANK
      By           Title:              $45,000,000  KEYBANK NATIONAL ASSOCIATION
      By           Title:              $35,000,000  U.S. BANK, N.A.
      By           Title:              $25,000,000  CREDIT SUISSE, CAYMAN
ISLANDS BRANCH
      By           Title:              $25,000,000  HSBC BANK USA, NATIONAL
ASSOCIATION
      By           Title:              $25,000,000  SOCIETE GENERALE
      By           Title:           

49



--------------------------------------------------------------------------------



 



         

          $25,000,000  UBS LOAN FINANCE LLC
      By           Title:              $10,000,000  GOLDMAN SACHS BANK USA
      By           Title:              $10,000,000  MORGAN STANLEY BANK
      By           Title:   

$1,000,000,000 Total of the Revolving Credit Commitments

50



--------------------------------------------------------------------------------



 



SCHEDULE I
CA, INC.
CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

                  Name of Bank   Domestic Lending Office   Eurocurrency Lending
Office Bank of America, N.A.   Primary Contact
Kevin McMahon, Senior Vice President   Primary Contact
Kevin McMahon, Senior Vice President
 
                    315 Montgomery Street, 6th Floor
San Francisco, CA 94104   315 Montgomery Street, 6th Floor
San Francisco, CA 94104
 
               
 
  Phone:
Fax:
Email:   415-622-8088
415-622-4057
Kevin.mcmahon@bankofamerica.com   Phone:
Fax:
Email:   415-622-8088
415-622-4057
Kevin.mcmahon@bankofamerica.com
 
                    Secondary Contact
John Barbour, Analyst   Secondary Contact
John Barbour, Analyst
 
                    315 Montgomery Street, 6th Floor
San Francisco, CA 94104   315 Montgomery Street, 6th Floor
San Francisco, CA 94104
 
               
 
  Phone:
Fax:
Email:   415-953-9572
415-622-4057
john.barbour@bankofamerica.com   Phone:
Fax:
Email:   415-953-9572
415-622-4057
john.barbour@bankofamerica.com
 
                Citibank, N.A.   Primary Contact
Gregory Davis, Director   Primary Contact
Gregory Davis, Director
 
                    Global Loans Capital Markets
633 West 5th Street, Suite 6300
Los Angeles, CA 90071   Global Loans Capital Markets
633 West 5th Street, Suite 6300
Los Angeles, CA 90071
 
               
 
  Phone:
Fax:
Email:   213-239-1896
213-239-1899
gregory.davis@citi.com   Phone:
Fax:
Email:   213-239-1896
213-239-1899
gregory.davis@citi.com
 
                    Secondary Contact
[Bill Timmons, Associate   Secondary Contact
[Bill Timmons, Associate
 
                    Global Loans Capital Markets
633 West 5th Street, Suite 6300
Los Angeles, CA 90071   Global Loans Capital Markets
633 West 5th Street, Suite 6300
Los Angeles, CA 90071
 
               
 
  Phone:
Fax:
Email:   213-239-1898
213-239-1899
william.timmons@citigroup.com]   Phone:
Fax:
Email:   213-239-1898
213-239-1899
william.timmons@citigroup.com]
 
                Deutsche Bank AG New
York Branch   Primary Contact
Victor M. Colon   Primary Contact
Victor M. Colon
 
                    90 Hudson Street   90 Hudson Street

 



--------------------------------------------------------------------------------



 



                  Name of Bank   Domestic Lending Office   Eurocurrency Lending
Office     Jersey City, NJ 07302   Jersey City, NJ 07302
 
               
 
  Phone:
Fax:
Email:   201 593-2163
201 593-2313
victor.m.colon@db.com   Phone:
Fax:
Email:   201 593-2163
201 593-2313
victor.m.colon@db.com
 
                    Secondary Contact
Joe Cusmai   Secondary Contact
Joe Cusmai
 
                    90 Hudson Street
Jersey City, NJ 07302   90 Hudson Street
Jersey City, NJ 07302
 
               
 
  Phone:
Fax:
Email:   201 593-2202
201 593-2313
joe.cusmai@db.com   Phone:
Fax:
Email:   201 593-2202
201 593-2313
joe.cusmai@db.com
 
                JPMorgan Chase Bank, N.A.   Primary Contact
Tina Ruyter   Primary Contact
Tina Ruyter
 
                    270 Park Avenue, 4th Floor
New York, NY 10017   270 Park Avenue, 4th Floor
New York, NY 10017
 
               
 
  Phone:
Fax:
Email:   212-270-4676
212-270-5127
tina.ruyter@jpmorgan.com   Phone:
Fax:
Email:   212-270-4676
212-270-5127
tina.ruyter@jpmorgan.com
 
                    Secondary Contact
Shari Stern   Secondary Contact
Shari Stern
 
                    Four New York Plaza, 4th Floor
New York, NY 10004   Four New York Plaza, 4th Floor
New York, NY 10004
 
               
 
  Phone:
Fax:
Email:   212-623-7546
212-623-1310
shari.stern@jpmorgan.com   Phone:
Fax:
Email:   212-623-7546
212-623-1310
shari.stern@jpmorgan.com

2



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

     
U.S.$                    
  Dated:                     , 200___

          FOR VALUE RECEIVED, the undersigned, CA, INC., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                         (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Revolving Credit Commitment in figures] or, if less, the aggregate principal
amount of the Advances made by the Lender to the Borrower pursuant to the Credit
Agreement dated as of August 29, 2007 among the Borrower, the Lender and certain
other lenders parties thereto, and Citibank, N.A., as Agent for the Lender and
such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
outstanding on the Termination Date.
          The Borrower promises to pay interest on the unpaid principal amount
of each Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.
          Both principal and interest in respect of each Advance (i) in Dollars
are payable in lawful money of the United States of America to the Agent at its
account maintained at 388 Greenwich Street, New York, New York 10013, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.
          This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note, (ii) contains provisions for determining the Dollar Equivalent of Advances
denominated in Committed Currencies and (iii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

            CA, INC.
      By           Title:        

 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

      Date   Amount of Advance     Amount of Principal Paid or Prepaid    
Unpaid Principal Balance     Notation Made By

2



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF
BORROWING
Citibank, N.A., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
Two Penns Way
New Castle, Delaware 19720
[Date]
          Attention: Bank Loan Syndications
Ladies and Gentlemen:
          The undersigned, CA, Inc., refers to the Credit Agreement, dated as of
August 29, 2007 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto and Citibank, N.A., as
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is
                                        , 200___.
     (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].
     (iii) The aggregate amount of the Proposed Borrowing is
$                                        ] [for a Borrowing in a Committed
Currency, list currency and amount of Borrowing].
     [(iv) The initial Interest Period for each Eurocurrency Rate Advance made
as part of the Proposed Borrowing is                                         
month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representation set forth in the last sentence of
subsection (e) thereof) are correct, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; and

 



--------------------------------------------------------------------------------



 



          (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

            Very truly yours,

CA, INC.
      By           Title:             

2



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Credit Agreement dated as of August 29, 2007
(as amended or modified from time to time, the “Credit Agreement”) among CA,
Inc., a Delaware corporation (the “Borrower”), the Lenders (as defined in the
Credit Agreement) and Citibank, N.A., as paying agent for the Lenders (the
“Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.
          The “Assignor” and the “Assignee” referred to on Schedule I hereto
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement together with
participations in Letters of Credit held by the Assignor on the date hereof.
After giving effect to such sale and assignment, the Assignee’s Revolving Credit
Commitment and the amount of the Advances owing to the Assignee will be as set
forth on Schedule 1 hereto.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note[, if any,] held by the Assignor [and requests that the
Agent exchange such Note for a new Note payable to the order of [the Assignee in
an amount equal to the Revolving Credit Commitment assumed by the Assignee
pursuant hereto or new Notes payable to the order of the Assignee in an amount
equal to the Revolving Credit Commitment assumed by the Assignee pursuant hereto
and] the Assignor in an amount equal to the Revolving Credit Commitment retained
by the Assignor under the Credit Agreement[, respectively,] as specified on
Schedule 1 hereto].
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.14 of the Credit
Agreement.
          4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.
          5. Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance,

 



--------------------------------------------------------------------------------



 




have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.
          6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

2



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

                 
Percentage interest assigned:
              %
 
             
 
               
Assignee’s Revolving Credit Commitment:
  $            
 
             
 
               
Aggregate outstanding principal amount of Advances assigned:
  $            
 
             
 
               
Principal amount of Note payable to Assignee:
  $            
 
             
 
               
Principal amount of Note payable to Assignor:
  $            
 
             

Effective Date*:                     , 200_

            [NAME OF ASSIGNOR], as Assignor
      By           Title:       
    Dated:                     , 200__ 
      [NAME OF ASSIGNEE], as Assignee
      By           Title:       
    Dated:                     , 200__ 
 

     
 
Domestic Lending Office:   
 
            [Address]  
 
   
 
Eurocurrency Lending Office:   
 
            [Address]   

 

*   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

3



--------------------------------------------------------------------------------



 



Accepted [and Approved]** this
___day of                     , 200_

          CITIBANK, N.A., as Agent
      By           Title:                [Approved this ___day
of                      , 200_
            CA, INC.
      By     ]*     Title:             

 

**   Required if the Assignee is an Eligible Assignee solely by reason of clause
(iv) of the definition of “Eligible Assignee”.   *   Required if the Assignee is
an Eligible Assignee solely by reason of clause (iv) of the definition of
“Eligible Assignee”.

4



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF
OPINION OF COUNSEL
FOR THE BORROWER
[INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
U.S. $1,000,000,000
CREDIT AGREEMENT
Dated as of August 29, 2007
Among
CA, INC.
as Borrower
and
THE BANKS NAMED HEREIN
as Banks
and
CITIBANK, N.A.
as Paying Agent
and
CITIBANK, N.A.
BANK OF AMERICA, N.A.
JPMORGAN CHASE BANK, N.A.
and
DEUTSCHE BANK AG NEW YORK BRANCH.
as Co-Administrative Agents
and
CITIGROUP GLOBAL MARKETS INC.
BANC OF AMERICA SECURITIES LLC
J.P. MORGAN SECURITIES INC.
and
DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers and Joint
Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    11  
SECTION 1.03. Accounting Terms
    11  
 
       
ARTICLE II
       
SECTION 2.01. The Advances and Letters of Credit
    12  
SECTION 2.02. Making the Advances
    12  
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    13  
SECTION 2.05. Optional Termination or Reduction of the Commitments
    15  
SECTION 2.06. Repayment of Advances
    15  
SECTION 2.07. Interest on Advances
    16  
SECTION 2.08. Interest Rate Determination
    16  
SECTION 2.09. Optional Conversion of Advances
    17  
SECTION 2.10. Prepayments of Advances
    18  
SECTION 2.12. Illegality
    19  
SECTION 2.13. Payments and Computations
    19  
SECTION 2.14. Taxes
    21  
SECTION 2.15. Sharing of Payments, Etc.
    22  
SECTION 2.16. Evidence of Debt
    23  
SECTION 2.17. Use of Proceeds
    23  
SECTION 2.18. Extension of Termination Date
    23  
SECTION 2.19. Increase in the Aggregate Commitments
    25  
 
       
ARTICLE III
       

i



--------------------------------------------------------------------------------



 



         
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    26  
SECTION 3.02. Conditions Precedent to Each Borrowing, Letter of Credit Issuance,
Extension Date and Increase Date
    28  
SECTION 3.03. Determinations Under Section 3.01
    28    
ARTICLE IV
       
SECTION 4.01. Representations and Warranties of the Borrower
    28  
SECTION 4.02. Representation and Warranty of the Lenders
    30    
ARTICLE V
       
SECTION 5.01. Affirmative Covenants
    30  
SECTION 5.02. Negative Covenants
    33  
SECTION 5.03. Financial Covenants
    34    
ARTICLE VI
       
SECTION 6.01. Events of Default
    34  
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    36    
ARTICLE VII
       
SECTION 7.01. Authorization and Action
    37  
SECTION 7.02. Agent’s Reliance, Etc.
    37  
SECTION 7.03. Citibank and Affiliates
    37  
SECTION 7.04. Lender Credit Decision
    37  
SECTION 7.05. Indemnification
    37  
SECTION 7.06. Successor Agent
    38  
SECTION 7.07. Sub-Agent
    39  
SECTION 7.08. Other Agents
    39    
ARTICLE VIII
       
SECTION 8.01. Amendments, Etc.
    39  

ii



--------------------------------------------------------------------------------



 



         
SECTION 8.02. Notices, Etc.
    39  
 
       
SECTION 8.03. No Waiver; Remedies
    40  
 
       
SECTION 8.04. Costs and Expenses
    40  
 
       
SECTION 8.05. Right of Set-off
    41  
 
       
SECTION 8.06. Binding Effect
    41  
 
       
SECTION 8.07. Assignments and Participations
    41  
 
       
SECTION 8.08. Confidentiality
    43  
 
       
SECTION 8.09. Governing Law
    44  
 
       
SECTION 8.10. Execution in Counterparts
    44  
 
       
SECTION 8.11. Judgment
    44  
 
       
SECTION 8.12. Jurisdiction, Etc.
    45  
 
       
SECTION 8.13. Substitution of Currency
    45  
 
       
SECTION 8.14. No Liability of the Lenders as Letter of Credit Issuers
    45  
 
       
SECTION 8.15. Patriot Act
    45  
 
       
SECTION 8.16. Waiver of Jury Trial
    47  

iii



--------------------------------------------------------------------------------



 



Schedules
Schedule I — List of Applicable Lending Offices
Schedule 2.01(a) — Existing Letters of Credit
Schedule 5.02(a) — Existing Liens
Exhibits
Exhibit A — Form of Note
Exhibit B — Form of Notice of Borrowing
Exhibit C — Form of Assignment and Acceptance
Exhibit D — Form of Opinion of Counsel for the Borrower

iv